Exhibit 10.3

 

EARTHLINK, INC.
2006 EQUITY AND CASH INCENTIVE PLAN

Executive Retention Incentive Award Agreement

 

Stated Dollar Value of Executive Retention Incentive Award

Granted Hereunder:  $                

 

THIS EXECUTIVE RETENTION INCENTIVE AWARD AGREEMENT (this “Agreement”) dated as
of the 17th day of February, 2009, between EarthLink, Inc., a Delaware
corporation (the “Company”), and                        (the “Participant”) is
made pursuant and subject to the provisions of the Company’s 2006 Equity and
Cash Incentive Plan (the “Plan”), a copy of which is attached hereto.  All terms
used herein that are defined in the Plan have the same meaning given them in the
Plan, except that the term “Change in Control” shall have the same meaning given
it in the EarthLink Inc. Change-In-Control Accelerated Vesting and Severance
Plan (the “CIC Plan”).

 


1.                                       GRANT OF INCENTIVE AWARD.  PURSUANT TO
THE PLAN, THE COMPANY, ON FEBRUARY 3 2009 (THE “DATE OF GRANT”), GRANTED TO THE
PARTICIPANT AN INCENTIVE AWARD (AS DEFINED IN THE PLAN) WITH A STATED DOLLAR
VALUE OF $                     (THIS “AWARD”).  SUBJECT TO THE TERMS AND
CONDITIONS OF THE PLAN, THIS AWARD REPRESENTS AN UNSECURED PROMISE OF THE
COMPANY TO PAY, AND THE RIGHT OF THE PARTICIPANT TO RECEIVE, UP TO
$                  , PAYABLE IN CASH, SHARES OF THE COMMON STOCK OF THE COMPANY
OR A COMBINATION THEREOF, AT THE TIME AND ON THE TERMS AND CONDITIONS SET FORTH
HEREIN.  AS THE HOLDER OF THE AWARD, THE PARTICIPANT HAS ONLY THE RIGHTS OF A
GENERAL UNSECURED CREDITOR OF THE COMPANY.


 


2.                                       TERMS AND CONDITIONS.  THIS AWARD IS
SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:


 


(A)                                  VESTING OF AWARD.


 


(I)                                     IN GENERAL.


 

(A)                              THIS AWARD SHALL BECOME EARNED AND PAYABLE AS
TO FIFTY PERCENT (50%) OF ITS STATED DOLLAR VALUE AS OF THE END OF 2009,
PROVIDED THE PARTICIPANT HAS BEEN CONTINUOUSLY EMPLOYED BY, OR PROVIDING
SERVICES TO, THE COMPANY OR AN AFFILIATE FROM THE DATE OF GRANT THROUGH THE END
OF 2009.

 

(B)                                THE REMAINING FIFTY PERCENT (50%) OF THE
STATED DOLLAR VALUE OF THE AWARD SHALL BECOME EARNED AND PAYABLE IN FULL AS OF
THE END OF 2010, PROVIDED THE PARTICIPANT HAS BEEN CONTINUOUSLY EMPLOYED BY, OR
PROVIDING SERVICES TO, THE COMPANY OR AN AFFILIATE FROM THE DATE OF GRANT
THROUGH THE END OF 2010.


 


(II)                                  TERMINATION OF EMPLOYMENT ON OR AFTER A
CHANGE IN CONTROL.


 

(A)                              NOTWITHSTANDING THE FOREGOING, IF AT ANY TIME
ON OR AFTER A CHANGE IN CONTROL THE PARTICIPANT’S EMPLOYMENT IS TERMINATED
(1) BY THE COMPANY OR AN AFFILIATE FOR ANY REASON OTHER THAN CAUSE (AS SUCH TERM
IS DEFINED

 

--------------------------------------------------------------------------------


 

IN THE CIC PLAN) AND OTHER THAN “ON ACCOUNT OF DISABILITY” (AS SUCH TERM IS
DEFINED IN THE CIC PLAN) OR DEATH OR (2) BY THE PARTICIPANT “FOR GOOD REASON”
(AS SUCH TERM IS DEFINED IN THE CIC PLAN), THEN, TO THE EXTENT THE OUTSTANDING
AWARD HAS NOT BECOME EARNED AND PAYABLE IN FULL, ONE HUNDRED PERCENT (100%) OF
THE REMAINING STATED DOLLAR VALUE OF THE OUTSTANDING AWARD SHALL BECOME EARNED
AND PAYABLE IN FULL AS OF THE END OF THE YEAR IN WHICH OCCURS THE TERMINATION OF
THE PARTICIPANT’S EMPLOYMENT.

 


(III)                               POSITION ELIMINATION.


 

(A)                              NOTWITHSTANDING THE FOREGOING, IF AT ANY TIME
BEFORE A CHANGE IN CONTROL AND DURING 2009, THE PARTICIPANT’S EMPLOYMENT IS
TERMINATED BY THE COMPANY OR AN AFFILIATE AS THE RESULT OF A POSITION
ELIMINATION, AND THE PARTICIPANT IS ENTITLED TO RECEIVE BENEFITS UNDER ANY
POSITION ELIMINATION AND SEVERANCE PLAN MAINTAINED BY THE COMPANY OR ANY
AFFILIATE, THE AWARD SHALL BECOME EARNED AND PAYABLE, AS OF THE END OF 2009,
WITH RESPECT TO THAT PERCENTAGE OF ITS STATED DOLLAR VALUE THAT EQUALS FIFTY
PERCENT (50%) MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH EQUALS THE NUMBER
OF FULL OR PARTIAL MONTHS OF 2009 DURING WHICH THE PARTICIPANT REMAINED
CONTINUOUSLY EMPLOYED BY, OR PROVIDING SERVICES TO, THE COMPANY OR AN AFFILIATE
AND THE DENOMINATOR OF WHICH IS TWELVE (12). NOTWITHSTANDING THE IMMEDIATELY
PRECEDING SENTENCE, HOWEVER, IF THE PARTICIPANT’S EMPLOYMENT IS TERMINATED AS A
RESULT OF A POSITION ELIMINATION DURING 2009 (AND THE PARTICIPANT IS ELIGIBLE TO
RECEIVE BENEFITS AS DESCRIBED ABOVE) AND A CHANGE IN CONTROL OCCURS THEREAFTER
AND BEFORE THE END OF 2009, ONE HUNDRED PERCENT (100%) OF THE REMAINING STATED
DOLLAR VALUE OF THE AWARD SHALL BECOME EARNED AND PAYABLE IN FULL AS OF THE END
OF 2009.

 

(B)                                NOTWITHSTANDING THE FOREGOING, IF AT ANY TIME
BEFORE A CHANGE IN CONTROL AND DURING 2010, THE PARTICIPANT’S EMPLOYMENT IS
TERMINATED BY THE COMPANY OR AN AFFILIATE AS A RESULT OF A POSITION ELIMINATION,
AND THE PARTICIPANT IS ENTITLED TO RECEIVE BENEFITS UNDER ANY POSITION
ELIMINATION SEVERANCE PLAN MAINTAINED BY THE COMPANY OR ANY AFFILIATE, THE AWARD
SHALL BECOME EARNED AND PAYABLE, AS OF THE END OF 2010, WITH RESPECT TO THAT
PERCENTAGE OF ITS STATED DOLLAR VALUE THAT EQUALS THE REMAINING FIFTY PERCENT
(50%) MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF FULL OR
PARTIAL MONTHS OF 2010 DURING WHICH THE PARTICIPANT REMAINED CONTINUOUSLY
EMPLOYED BY, OR PROVIDING SERVICES TO, THE COMPANY OR AN AFFILIATE AND THE
DENOMINATOR OF WHICH IS TWELVE (12). NOTWITHSTANDING THE IMMEDIATELY PRECEDING
SENTENCE, HOWEVER, IF THE PARTICIPANT’S EMPLOYMENT IS TERMINATED AS A RESULT OF
A POSITION ELIMINATION DURING 2010 (AND THE PARTICIPANT IS ELIGIBLE TO RECEIVE
BENEFITS AS DESCRIBED ABOVE) AND A CHANGE IN CONTROL OCCURS THEREAFTER AND
BEFORE THE END OF 2010, ONE HUNDRED PERCENT (100%) OF THE REMAINING STATED
DOLLAR VALUE OF THE AWARD SHALL BECOME EARNED AND PAYABLE IN FULL AS OF THE END
OF 2010.

 


(IV)                              VESTING DATE.  THE AWARD SHALL BE FORFEITABLE
UNTIL IT BECOMES EARNED AND PAYABLE AS DESCRIBED ABOVE.  EACH DATE UPON WHICH
THE AWARD OR ANY PORTION

 

2

--------------------------------------------------------------------------------


 


THEREOF BECOMES EARNED AND PAYABLE SHALL BE REFERRED TO AS A “VESTING DATE” WITH
RESPECT TO THE APPLICABLE STATED DOLLAR AMOUNT OF THE AWARD.


 


(B)                                 SETTLEMENT OF AWARD.  SUBJECT TO THE TERMS
OF THIS SECTION 2 AND SECTIONS 3 AND 15 BELOW, THE COMPANY SHALL PAY TO THE
PARTICIPANT THE STATED DOLLAR VALUE OF THE AWARD THAT HAS BECOME EARNED AND
PAYABLE UNDER SECTION 2(A) ABOVE AS THE COMPANY MAY DETERMINE WITHIN THE 90 DAYS
FOLLOWING THE APPLICABLE VESTING DATE.  PAYMENT SHALL BE MADE IN A SINGLE LUMP
SUM IN CASH, SHARES OF COMMON STOCK OF THE COMPANY (TO THE EXTENT AVAILABLE FOR
PAYMENT UNDER THE PLAN) OR ANY COMBINATION THEREOF, AS THE COMPANY IN ITS SOLE
DISCRETION SHALL DETERMINE.  AS A CONDITION TO THE SETTLEMENT OF THE AWARD, THE
PARTICIPANT SHALL BE REQUIRED TO PAY ANY REQUIRED WITHHOLDING TAXES ATTRIBUTABLE
TO THE AWARD IN CASH OR CASH EQUIVALENT ACCEPTABLE TO THE COMMITTEE.  HOWEVER,
THE COMPANY IN ITS DISCRETION MAY, BUT IS NOT REQUIRED TO, ALLOW THE PARTICIPANT
TO SATISFY ANY SUCH APPLICABLE WITHHOLDING TAXES BY ANY OTHER MEDIUM OF PAYMENT
AS THE COMMITTEE SHALL AUTHORIZE.


 


3.                                       TERMINATION OF AWARD.  NOTWITHSTANDING
ANY OTHER PROVISION OF THIS AGREEMENT, THE PORTION OF THE AWARD THAT HAVE NOT
BECOME EARNED AND PAYABLE AS OF THE LATEST TIME SET FORTH ABOVE, OR ON OR BEFORE
THE TERMINATION OF THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND ANY
AFFILIATE, SHALL EXPIRE AND MAY NOT BECOME EARNED AND PAYABLE AFTER SUCH TIME,
EXCEPT AS DESCRIBED IN SECTIONS 2(A)(II) AND (III) ABOVE.


 


4.                                       SHAREHOLDER RIGHTS.  THE PARTICIPANT
SHALL NOT HAVE ANY RIGHTS AS A SHAREHOLDER WITH RESPECT TO SHARES OF COMMON
STOCK THAT MAY BE DELIVERED WITH RESPECT TO THE AWARD UNTIL ISSUANCE OF THE
SHARES OF COMMON STOCK THAT ARE TO BE PAID WITH RESPECT TO SUCH AWARD.  THE
COMPANY MAY INCLUDE ON ANY CERTIFICATES REPRESENTING SHARES OF COMMON STOCK
ISSUED PURSUANT TO THIS AWARD SUCH LEGENDS REFERRING TO ANY REPRESENTATIONS,
RESTRICTIONS OR ANY OTHER APPLICABLE STATEMENTS AS THE COMPANY, IN ITS
DISCRETION, SHALL DEEM APPROPRIATE.


 


5.                                       TRANSFERABILITY.  EXCEPT AS PROVIDED
HEREIN, THIS AWARD IS NONTRANSFERABLE EXCEPT BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION.  IF THIS AWARD IS TRANSFERRED BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION, THE AWARD MUST BE TRANSFERRED IN ITS ENTIRETY TO THE SAME PERSON
OR PERSONS OR ENTITY OR ENTITIES.  NOTWITHSTANDING THE FOREGOING, THE
PARTICIPANT, AT ANY TIME PRIOR TO THE PARTICIPANT’S DEATH, MAY TRANSFER ALL OR
ANY PORTION OF THIS AWARD TO THE PARTICIPANT’S CHILDREN, GRANDCHILDREN, SPOUSE,
ONE OR MORE TRUSTS FOR THE BENEFIT OF SUCH FAMILY MEMBERS OR A PARTNERSHIP IN
WHICH SUCH FAMILY MEMBERS ARE THE ONLY PARTNERS, ON SUCH TERMS AND CONDITIONS AS
ARE APPROPRIATE FOR SUCH TRANSFEREES TO BE INCLUDED IN THE CLASS OF TRANSFEREES
WHO MAY RELY ON A FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933 TO SELL SHARES RECEIVED PURSUANT TO THE AWARD.  ANY SUCH TRANSFER WILL BE
PERMITTED ONLY IF (I) THE PARTICIPANT DOES NOT RECEIVE ANY CONSIDERATION FOR THE
TRANSFER AND (II) THE COMMITTEE EXPRESSLY APPROVES THE TRANSFER.  ANY TRANSFEREE
TO WHOM THIS AWARD IS TRANSFERRED SHALL BE BOUND BY THE SAME TERMS AND
CONDITIONS THAT GOVERNED THE AWARD DURING THE TIME IT WAS HELD BY THE
PARTICIPANT (WHICH TERMS AND CONDITIONS SHALL STILL BE READ FROM THE PERSPECTIVE
OF THE PARTICIPANT); PROVIDED, HOWEVER, THAT SUCH TRANSFEREE MAY NOT TRANSFER
THE AWARD EXCEPT THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.  ANY SUCH
TRANSFER SHALL BE EVIDENCED BY AN APPROPRIATE WRITTEN DOCUMENT THAT THE
PARTICIPANT AND THE TRANSFEREE EXECUTE AND THE PARTICIPANT SHALL DELIVER A COPY
THEREOF TO THE COMMITTEE ON OR BEFORE THE EFFECTIVE DATE OF THE TRANSFER.  NO
RIGHT OR INTEREST OF THE PARTICIPANT

 

3

--------------------------------------------------------------------------------


 


OR ANY TRANSFEREE IN THIS AWARD SHALL BE LIABLE FOR, OR SUBJECT TO, ANY LIEN,
LIABILITY OR OBLIGATION OF THE PARTICIPANT OR TRANSFEREE.


 


6.                                       RESTRICTIVE COVENANTS.


 

(a)                                  In return for this Award, the Participant
agrees that during Participant’s employment, and for a period of eighteen (18)
calendar months following Participant’s termination of employment, that
Participant will not, directly or indirectly, (i)(A) solicit, induce, recruit,
or cause any employee of the Company or its Affiliates to resign employment with
the Company or its Affiliates, or (B) participate in making hiring decisions,
encourage the hiring of, or aid in the hiring process of any such employee on
behalf of any employer other than the Company and its Affiliates, or
(ii) solicit any actual or prospective customers of the Company and its
Affiliates with whom Participant had material business-related contact while
performing services for the Company and its Affiliates for the purpose of
selling products or services that compete with the business of the Company.

 

(b)                                 This Award is conditioned upon the
Participant’s compliance with the provisions of this Section 6.  In the event
the Participant shall materially breach the provisions of this Section 6 and not
cure or cease (as appropriate) such material breach within ten (10) days of
receipt of notice thereof from the Company, the vesting and payments above shall
terminate and Participant shall return to the Company the gross amount of all
cash payments paid in connection with this Award. Termination of such vesting
and payments shall not be the Company’s sole and exclusive remedy for a breach
of this Section 6.  In addition, the Company shall be entitled to damages and
injunctive relief to enforce this Section 6 in the event of a breach by the
Participant.

 


7.                                       NOTICE.  ANY NOTICE OR OTHER
COMMUNICATION GIVEN PURSUANT TO THIS AGREEMENT, OR IN ANY WAY WITH RESPECT TO
THE AWARD, SHALL BE IN WRITING AND SHALL BE PERSONALLY DELIVERED OR MAILED BY
UNITED STATES REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, TO THE FOLLOWING ADDRESSES:


 

If to the
Company:                                                                                            
EarthLink, Inc.
1375 Peachtree Street - Level A
Atlanta, Georgia 30309
Attention:  General Counsel

 

If to the Participant:

 

 

 


8.                                       NO RIGHT TO CONTINUED EMPLOYMENT OR
SERVICE.  NEITHER THE PLAN, THE GRANTING OF THIS AWARD NOR ANY OTHER ACTION
TAKEN PURSUANT TO THE PLAN OR THIS AWARD CONSTITUTES OR IS EVIDENCE OF ANY
AGREEMENT OR UNDERSTANDING, EXPRESS OR IMPLIED, THAT THE COMPANY OR ANY
AFFILIATE WILL RETAIN THE PARTICIPANT AS AN EMPLOYEE OR OTHER SERVICE PROVIDER
FOR ANY PERIOD OF TIME OR AT ANY PARTICULAR RATE OF COMPENSATION.


 


9.                                       AGREEMENT TO TERMS OF PLAN AND
AGREEMENT.  THE PARTICIPANT HAS RECEIVED A COPY OF THE PLAN, HAS READ AND
UNDERSTANDS THE TERMS OF THE PLAN AND THIS AGREEMENT, AND AGREES TO BE BOUND BY
THEIR TERMS AND CONDITIONS WITH RESPECT TO THIS AWARD.

 

4

--------------------------------------------------------------------------------


 


10.                                 TAX CONSEQUENCES.  THE PARTICIPANT
ACKNOWLEDGES THAT (I) THERE MAY BE TAX CONSEQUENCES UPON PAYMENT OF THE AWARD
AND UPON ANY ACQUISITION OR DISPOSITION OF SHARES OF COMMON STOCK ISSUED
PURSUANT TO THIS AWARD AND (II) PARTICIPANT SHOULD CONSULT A TAX ADVISER
REGARDING THE TAX CONSEQUENCES OF THIS AWARD.  THE PARTICIPANT IS SOLELY
RESPONSIBLE FOR DETERMINING THE TAX CONSEQUENCES OF THE AWARD AND FOR SATISFYING
THE PARTICIPANT’S TAX OBLIGATIONS WITH RESPECT TO THE AWARD (INCLUDING, BUT NOT
LIMITED TO, ANY INCOME OR EXCISE TAXES RESULTING FROM THE APPLICATION OF CODE
SECTION 409A), AND THE COMPANY SHALL NOT BE LIABLE IF THIS AWARD IS SUBJECT TO
CODE SECTION 409A.


 


11.                                 BINDING EFFECT.  SUBJECT TO THE LIMITATIONS
STATED ABOVE AND IN THE PLAN, THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE DISTRIBUTEES, LEGATEES AND PERSONAL REPRESENTATIVES OF THE
PARTICIPANT AND THE SUCCESSORS OF THE COMPANY.


 


12.                                 CONFLICTS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE PROVISIONS OF THE PLAN AND THE PROVISIONS OF THIS AGREEMENT, THE
PROVISIONS OF THE PLAN SHALL GOVERN.  ALL REFERENCES HEREIN TO THE PLAN SHALL
MEAN THE PLAN AS IN EFFECT ON THE DATE HEREOF.


 


13.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN A NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL,
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE IN THE SAME INSTRUMENT.


 


14.                                 MISCELLANEOUS.  THE PARTIES AGREE TO EXECUTE
SUCH FURTHER INSTRUMENTS AND TAKE SUCH FURTHER ACTIONS AS MAY BE NECESSARY TO
CARRY OUT THE INTENT OF THE PLAN AND THIS AGREEMENT.  THIS AGREEMENT AND THE
PLAN SHALL CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF.


 


15.                                 SECTION 409A.  FOR PURPOSES OF THIS
AGREEMENT, ALL RIGHTS TO PAYMENTS HEREUNDER SHALL BE TREATED AS RIGHTS TO
RECEIVE A SERIES OF SEPARATE PAYMENTS AND BENEFITS TO THE FULLEST EXTENT ALLOWED
BY SECTION 409A OF THE CODE.  FOR PURPOSES OF THIS AGREEMENT, TERMINATION OF
EMPLOYMENT SHALL BE CONSTRUED CONSISTENTLY WITH A “TERMINATION OF EMPLOYMENT”
(AS DEFINED IN THE CIC PLAN).  ADDITIONALLY, IF THE PARTICIPANT IS A SPECIFIED
EMPLOYEE (AS DEFINED IN THE CIC PLAN) AS OF PARTICIPANT’S TERMINATION OF
EMPLOYMENT, AND IF THE AMOUNTS THAT PARTICIPANT IS ENTITLED TO RECEIVE HERETO
ARE NOT OTHERWISE EXEMPT FROM SECTION 409A OF THE CODE, THEN TO THE EXTENT
NECESSARY TO COMPLY WITH SECTION 409A OF THE CODE, NO PAYMENT THAT IS TRIGGERED
ON THE PARTICIPANT’S TERMINATION OF EMPLOYMENT (SUCH AS THOSE UNDER SECTIONS
2(A)(II) AND (III) ABOVE) MAY BE MADE HEREUNDER UNTIL AFTER THE DATE WHICH IS
SIX (6) MONTHS AFTER THE PARTICIPANT’S TERMINATION OF EMPLOYMENT OR, IF EARLIER,
THE PARTICIPANT’S DATE OF DEATH.  ANY SUCH AMOUNT THAT WOULD OTHERWISE HAVE BEEN
REQUIRED TO BE PAID DURING SUCH SIX (6) MONTHS AFTER THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT OR, IF EARLIER, UNTIL THE PARTICIPANT’S DATE OF DEATH
SHALL BE PAID IN ONE LUMP SUM PAYMENT AS SOON AS ADMINISTRATIVELY FEASIBLE AFTER
THE DATE WHICH IS SIX (6) MONTHS AFTER THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT OR, IF EARLIER, THE PARTICIPANT’S DATE OF DEATH.  ANY REMAINING
AMOUNT SHALL BE PAID AS OTHERWISE SCHEDULED.  THIS AGREEMENT IS INTENDED TO
COMPLY WITH THE APPLICABLE REQUIREMENTS OF SECTION 409A OF THE CODE AND SHALL BE
CONSTRUED AND INTERPRETED IN ACCORDANCE THEREWITH.  THE COMPANY MAY AT ANY TIME
AMEND, SUSPEND OR TERMINATE THIS AGREEMENT, OR ANY PAYMENTS TO BE MADE
HEREUNDER, AS NECESSARY TO BE IN COMPLIANCE WITH SECTION 409A OF THE CODE TO
AVOID THE IMPOSITION OF ANY POTENTIAL TAXES, PENALTY OR INTEREST AS A RESULT OF
FAILING TO COMPLY WITH SECTION 409A OF THE CODE.

 

5

--------------------------------------------------------------------------------


 


16.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, EXCEPT TO THE EXTENT FEDERAL LAW
APPLIES.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed his signature hereto.

 

 

COMPANY:

 

 

 

EARTHLINK, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

PARTICIPANT:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------